Hoar, J.
1. The defence to the note, upon the ground that the consideration for it was intoxicating liquors sold by the plaintiff to the defendant for the purpose of being resold in this commonwealth in violation of law, the plaintiff knowing this purpose and aiding in its execution, was undoubtedly a sufficient answer to the action, if properly pleaded.
Upon a careful examination of the answer, we think this defence is sufficiently stated. The answer, in one part of it, sets forth that the sale by the plaintiff was not in accordance with the provisions of the statute of 1852; but, in another part, it sets forth the broad ground that the sale was for the purpose of a resale in this commonwealth, with the knowledge and aid oí the plaintiff, in violation of law.
*2802. The bills for intoxicating liquors sold by the plaintiff to the defendant from 1848 to 1852, although the particular liquors charged in the bills were not shown to form any part of the consideration of the note in suit, were rightly admitted in evidence, to show the course of dealing between the parties, in connection with the proof of the plaintiff’s knowledge of the defendant’s business ; as tending to show that the plaintiff knew that he was supplying a tradesman and dealer, and not a person purchasing the article for private use.
3. The instructions to the jury seem to us to have been full, explicit and correct. The cause has been argued by the plaintiff’s counsel upon the ground that if the sale was legal in the, place where it was made, the mere knowledge on the part of the seller of an illegal use to which the purchaser intended to apply the article sold, would not implicate the seller in the illegality, so as to vitiate the contract. But the instructions required the jury to find that the plaintiff not only knew the unlawful purpose, but that he “ did intentionally aid, assist and cooperate with him in it,” in order to find their verdict for the defendant. The defendant has therefore, certainly, no reason to complain of the instructions as not sufficiently favorable to him, and there must be Judgment on the verdict for the defendant